Citation Nr: 0200828	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1958 to 
April 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.    

According to military personnel records, the appellant was 
sentenced before a General Court Martial in April 1959 to a 
bad conduct discharge and one year of confinement at the U.S. 
Disciplinary Facility in Fort Leavenworth, Kansas.  However, 
the Board notes that in August 1972, the appellant's 
discharge was upgraded to under honorable conditions by the 
Air Force Board for the Correction of Military Records, 
thereby entitling him to basic eligibility for VA benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the instant case, the appellant maintains that he 
developed PTSD as the result of a sexual assault that 
occurred during service.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000); Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997).

In a November 2000 rating action, the RO denied the 
appellant's claim for service connection for PTSD primarily 
on the basis there was no competent evidence of record to 
corroborate that he was actually sexually assaulted during 
service. However, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c.  See also YR v. West, 11 Vet. 
App. 393, 399 (1998).  

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that during service, in approximately August 1958, 
he was stationed at the Moriarty Air Force Station in 
Moriarty, New Mexico.  (T.4,14).  The appellant stated that 
during that period of time, he attended a party in Santa Fe 
and was introduced to a Mr. D.I., who told him that he was a 
Marine from Camp Pendleton and that he was AWOL (absent 
without leave).  (T.5,6).  He noted that at present, Mr. I. 
was a nationally known radio personality.  (T.6).  According 
to the appellant, after the party, he accepted Mr. I.'s 
invitation to drive to Tijuana, Mexico.  (Id.).  The 
appellant revealed that they first drove to a friend's house 
in order to get ready for the trip.  (Id.).  He stated that 
while they were at the house, Mr. I. sexually assaulted him.  
(T.7,8).  According to the appellant, during the assault, he 
passed out because he had been drinking.  (Id.).  

The appellant indicated that the next day, Mr. I. drove him 
back to Santa Fe.  (T.8).  He noted that the did not seek 
medical treatment or tell any of his superior officers at the 
Air Force base, and that he started drinking.  (T.9).  The 
appellant revealed that the Santa Fe police then picked him 
up and he was brought to the police station.  (Id.).  
According to the appellant, he told them about the assault 
and subsequently, the Santa Fe police notified the military 
police.  (Id.).  The appellant stated that Mr. I. was picked 
up and he identified him as his attacker.  (Id.).  According 
to the appellant, the military police then starting fighting 
with the civilian police over jurisdiction of the case.  
(Id.).  The appellant revealed that the police then informed 
him that because Mr. I.'s family had connections in 
Hollywood, that he should forget about his case.  (Id.).  The 
appellant reported that upon his return to the base, he told 
the chaplain about his assault, and that he also told a 
Sergeant W. who then talked with a Captain R.  (T.11).  He 
noted that no action was taken and that he was again told to 
drop his case.  (Id.).  The appellant reported that at 
present, he was unable to obtain the Santa Fe police records.  
(T.10).  

The appellant indicated that after his discharge, he 
continued to drink in order to forget about the assault.  
(T.14).  He stated that he eventually stopped drinking and 
remained sober for 15 years.  (Id.).  However, he reported 
that in approximately 1999, he heard Mr. I. on the radio and 
his voice triggered memories of the sexual assault.  (T.3).  
He noted that he started drinking again and eventually sought 
treatment at the Brockton VAMC.  (T.3).  The appellant 
reported that he was subsequently evaluated at the National 
Center for PTSD and was diagnosed with PTSD.  (T.5).  He 
stated that he was currently receiving treatment for his PTSD 
at the VA Medical Centers (VAMC's) in Brockton, West Roxbury, 
and Jamaica Plains, and at the O'Neill Health Clinic, a 
private facility.  (T.2).  

The Board notes that the appellant's service medical records 
are silent as to any complaints of sexual assault during his 
period of active military service.  The appellant's personnel 
records show that in August 1958, the appellant was stationed 
at the Moriarty Air Force Station.  

In December 1999, the appellant underwent a VA examination.  
At that time, he gave a history of his alleged sexual assault 
during service.  The appellant stated that following the 
assault, he blocked it out of his memory for 40 years until 
1999 when he heard Mr. I.'s voice on the radio and memories 
of the assault were triggered.  Following the mental status 
evaluation, he was diagnosed with the following: (1) chronic 
PTSD, and (2) alcohol dependency, in partial remission.  

A Report of Psychological Assessment for the National Center 
for PTSD shows that in July 1999, the appellant was referred 
to the Center in order to be evaluated for a broad range of 
emotional difficulties which he believed were associated with 
an alleged in-service sexual assault.  Following the mental 
status evaluation, the appellant was diagnosed with the 
following: (Axis I) PTSD (delayed onset) in partial 
remission, (Axis IV) problems with primary support group; 
problems related to social environment, and (Axis V) Global 
Assessment of Functioning (GAF) score of 45.  

A private medical statement from Ms. J.B.L., Director of the 
O'Neill Health Clinic, dated in July 2000, shows that at that 
time, Ms. B.L. stated that the appellant was a client of the 
O'Neill Health Clinic and that he received primary and 
episodic care.  According to Ms. B.L., the appellant's 
diagnoses included depression and PTSD.

A medical report from the Massachusetts Department of 
Transitional Assistance, dated in February 2000, shows that 
at that time, the appellant indicated that he was receiving 
treatment for his PTSD at the Brockton VAMC, the National 
Center for PTSD, and at the Veterans Outreach Center.  

A VA medical statement from Ms. P.A.M., M.S.W., dated in 
October 2001, shows that at that time, Ms. M. stated that the 
appellant had been diagnosed with PTSD as a result of sexual 
trauma while enlisted in the Air Force and stationed in New 
Mexico.  Ms. M. indicated that the appellant had repressed 
the memories of the trauma, but had exhibited the impact of 
the event throughout his adult life by behaviors that were 
often seen in trauma victims, including alcoholism and anger 
management problems.  

A lay statement from Mr. R.R., dated in August 2001, shows 
that at that time, Mr. R. indicated that he had served with 
the appellant at the Moriarty Air Force Station.  Mr. R. 
indicated that late in the summer of 1958, he had attended a 
party with the appellant and they had met a Marine named D.  
Mr. R. noted that he could not remember D.'s last name.  
According to Mr. R., the appellant and D. said they were 
going to Tijuana.  Mr. R. reported that when he saw the 
appellant one week later and asked him about the trip, the 
appellant "snapped" and told him to mind his own business.  

In the instant case, the Board notes that there is no 
indication that the RO attempted to verify the stressor 
information provided by the appellant.  The Board observes 
that while the appellant's personnel records are associated 
with the claims file, there is no indication that the RO 
attempted to obtain the alleged police report from the Santa 
Fe police department.  

As noted above, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
YR, 11 Vet. App. at 399.  Certain provisions of Manual M21-1 
are the equivalent of VA regulations, and the Secretary must 
comply with them.  See Cohen, 10 Vet. App. at 128; M21-1, 
Part III, Change 49 (February 1996) par. 5.14c.   

In addition, the Board notes that in the appellant's November 
2001 Travel Board hearing, he testified that he was currently 
receiving treatment for his PTSD at the Brockton, West 
Roxbury, and Jamaica Plains VAMC's, and at the O'Neill Health 
Clinic, a private facility.  However, the evidence of record 
is negative for any treatment records from the above medical 
facilities.  Moreover, there are no medical treatment records 
from the National Center for PTSD or from the Veterans 
Outreach Center. Inasmuch as the VA is on notice of the 
existence of additional VA and private records, these records 
should be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted.

The case is therefore REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West Supp. 
2001)), request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who had 
treated him at any time including 
following service, for a psychiatric 
disability, to include PTSD.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include outpatient treatment records from 
the Brockton, West Roxbury, and Jamaica 
Plains VAMC's, and medical treatment 
records from the O'Neill Health Clinic, 
the National Center for PTSD, and the 
Veterans Outreach Center.  The RO should 
also inform the appellant of any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).

3.  The RO should consult M21-1, Part 
III, Change 49 (February 1996) par. 
5.14c, "PTSD Claims Based on Personal 
Assault," regarding the need for 
additional development to corroborate the 
appellant's claim.  The RO should make 
all reasonable attempts to obtain other 
records that may be needed, to 
specifically include any reports from the 
Santa Fe police department, the military 
police, or any other military law 
enforcement.  It may be necessary to call 
the unit at the military installation 
where the records may be located.

4.  Regarding any development letter for 
PTSD claims based on personal assault, 
the RO should consider M21- 1, Part III, 
Change 55 (April 1996), Exhibit A.4, 
"Suggested Attachment To Letter To 
Veteran Requesting PTSD Information 
Concerning An In-Service Personal 
Assault" or an attachment developed 
locally.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
appellant has any verified stressors.  If 
the RO determines that the appellant does 
have any verified stressors they should 
specifically be noted.

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the appellant 
should be afforded a VA examination by a 
psychiatrist to determine the presence of 
PTSD.  The RO must specify for the 
examiner the stressor or stressors that 
the RO determined is (are) established by 
the record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
All necessary special studies or tests 
are to be accomplished.  In addition, the 
examiner should address the following: 
(a) whether the stressor(s) determined by 
the RO to actually have occurred was/were 
sufficient to produce PTSD, (b) whether 
the appellant meets the diagnostic 
criteria for PTSD under the American 
Psychiatric Associations' Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, and (c) whether there is 
a link between current symptoms and the 
stressor or stressors specified by the RO 
as established by the record.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner prior to 
the examination.

7.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD, to specifically include 
consideration of Manual M21-1, Part III, 
5.14(c) and Patton V. West, 12 Vet. App 
272 (1999).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




